Case 1:17-cr-00262-LGS Document 624 Filed 05/18/20 Page 1 of 1




                         WHEREAS in the Judgment dated May 14, 2020, the Court
                         recommended that the “defendant is housed at a facility as
                         close as possible to Arlington, Texas to facilitate family
                         visitation.” Defendant’s application is DENIED. The Clerk
                         of the Court is directed to terminate the letter motion at
                         docket number 623.

                         Dated: May 18, 2020
                         New York, New York
